Citation Nr: 1121951	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  09-38 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from December 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, on brokerage for the RO in Cleveland, Ohio.

The appellant requested a hearing before a Veterans Law Judge.  However, in a September 2010 statement, the appellant's representative withdrew the hearing request.  Therefore, the Board may proceed to adjudicate this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Board notes that in November 2006, the appellant filed a claim of entitlement to service connection for PTSD.  Even though the appellant specified that he sought service connection for PTSD, his claim constituted a claim for service connection for an acquired psychiatric disability, however diagnosed.  An August 2007 VA treatment record reflects that the appellant has diagnoses of PTSD and major depressive disorder.  As such, the claim cannot be limited only to the diagnosis that the appellant references, but rather, must be considered a claim for service connection for any and all psychiatric disabilities clinically indicated.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Consequently, the Board finds that the appellant's claim should be recharacterized as a claim for entitlement to service connection for an acquired psychiatric disability, to include PTSD and/or major depressive disorder.

The appellant contends that he has PTSD as a result of service in Vietnam.  An April 2008 VA examination report reflects that the appellant has an Axis I diagnosis of PTSD.  At the April 2008 VA examination, the appellant reported that he was involved in several fire fights in Vietnam.  He said that he hand delivered codes to field units.  He stated that he was transported to the units by helicopter or jeep.  He also said that he would sometimes do perimeter patrols.  He said that they regularly took incoming fire.  He also reported that once his jeep was shot at by the enemy and when they looked later it had taken rounds, although no one was hurt.  The appellant reported that he had witnessed people being shot as well as the aftermath of a battle.  He also reported that he witnessed Thai personnel torturing Viet Cong prisoners.  An August 2007 VA treatment record reflects that the appellant reported experiencing incoming mortar in service and watching others be killed.  The appellant's DD Form 214 reflects that his military occupational specialty (MOS) was radio relay and carrier attending.  The appellant's personnel records indicate that he was a senior radio mechanic stationed with Headquarters, 4th Battalion, 21st Infantry from July 1970 to November 1970.  An April 2008 response from the U.S. Armed Services Center for Unit Records Research (CURR) reflects that from June 1970 through August 1970, companies A, B, C and D of the 4th Battalion, 21st Infantry were in numerous fire fights with the enemy throughout the area of operation.  There was no specific report on the activity of Headquarters and the Headquarters Company.  However, it did report personnel form the 4th Battalion, 21st Infantry wounded during the period.  A National Personnel Records Center (NPRC) response indicates that there were no morning reports from June 1970 to August 1970 containing remarks regarding wounded or killed personnel.  The Board notes that the request did not cover the appellant's complete dates of service in Vietnam.

During the course of this appeal, 38 C.F.R. § 3.304(f) was amended to provide that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist or contract equivalent confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 39843 (2010).  As the appellant's claim was not decided by the Board prior to July 12, 2010, the amended version of 38 C.F.R. § 3.304(f) is applicable.  Id.  In a September 2010 statement, the appellant's representative asserted that the appellant's stressor satisfied the requirements of the new regulation.

The appellant asserted that he experienced incoming mortar, was involved in fire fights, and came under incoming fire.  As noted above, companies from the 4th Battalion, 21st Infantry were involved in fire fights with the enemy throughout the area of operation.  Consequently, the appellant's statements are consistent with the places, types and circumstances of the appellant's service.  Although the appellant stated that he had experienced incoming mortar and fire fights, he did not specifically assert that any of his stressors were related to his fear of hostile military activity.  The September 2010 letter from his representative implies that the appellant is asserting a stressor related to his fear of hostile military activity as the representative asserts that the new regulations for PTSD are applicable.  The April 2008 VA examiner did not address whether the appellant's claimed stressor of fear of hostile military activity is adequate to support a diagnosis of PTSD.  Consequently, a new VA examination is necessary to determine whether the appellant has a stressor of fear of hostile military activity that is adequate to support a diagnosis of PTSD.

The Board also notes that the most recent VA medical records are from November 2009.  VA should attempt to obtain all records from November 2009 to present, not already associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the appellant's VA treatment records from November 2009 to present.  If no records are available, the claims folder must indicate this fact.

2.  Thereafter, the appellant should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disability found.  The examiner is requested to furnish an opinion concerning whether it is at least as likely as not (50 percent or greater) that the appellant has an acquired psychiatric disability, to include PTSD and/or major depressive disorder, causally related to his military service.  

The VA examiner should specifically address whether the appellant's identified stressors are related to a fear of hostile military or terrorist activity and whether the identified stressors are adequate to support a diagnosis of PTSD.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for an acquired psychiatric disability, to include PTSD and major depressive disorder.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.
  
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


